ORDER
PER CURIAM.
Marilyn Polkinghorne-Bolhneier and Charles Bollmeier (collectively, the Boll-meiers) appeal the trial court’s judgment, entered after a non-jury trial, to the extent that the trial court denied relief on their counterclaim for specific performance of a Road Maintenance Agreement (Agreement) executed by them and Garrett Burris and Margaret Burris (collectively, the Burrises) regarding access to and maintenance of Broomstick Lane; granted the Burrises, as well as Orlando Cruz and Devnandini Cruz (collectively, the Cruzes) a permanent injunction prohibiting the Bollmeiers “from restricting access by ingress or egress to the entire length of Broomstick Lane”; and did not specify how Broomstick Lane is to be maintained.1
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).2
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. The trial court also entered a judgment in favor of the Cruzes and against the Bollmeiers for trespass, assessing one dollar in damages on that claim; and denied relief on the Boll-meiers’ trespass claim. These parts of the judgment are not the subject of this appeal.


. The Burrises’ motion to strike the Bollmei-ers' brief is denied.